Citation Nr: 1731197	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  07-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the cervical spine prior to January 10, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for depressive disorder prior to February 12, 2001. 

3.  Entitlement to an initial rating in excess of 30 percent for PTSD from February 12, 2001.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1975 to
March 1976 and on active service from April 1976 to May 1999

These matters come to the Board of Veterans' Appeals (Board) on appeal from a
December 1999 rating decision by the Newark, New Jersey Regional Office (RO)
of the Department of Veterans Affairs (VA), which in pertinent part awarded
service connection for depressive disorder and awarded service connection for osteoarthritis of the cervical spine.  The decision also denied entitlement to service
connection for PTSD because the evidence of record did not show a confirmed
diagnosis of PTSD.  

Following verification of a stressor and a medical finding that the most appropriate diagnosis was PTSD, in a December 2006 rating decision, the RO re-characterized the Veteran's psychiatric disorder as PTSD with depression and continued a 30 percent disability rating for that disorder.  Further, in a February 2015 rating decision, the RO increased the Veteran's disability evaluation for the cervical spine to 20 percent effective January 10, 2012, the issues above reflect these changes.  

A claim for increased evaluation includes a claim for TDIU, where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, in February 2007 substantive appeal (VA Form 9), the Veteran contended that he was not employable due to PTSD.  Presently, it is unclear whether the Veteran is employed.  As a claim for increased rating claims are on appeal, a TDIU claim has therefore been inferred as part and parcel of the ongoing appeals for increased evaluations.

The appeal was remanded in September 2010 for further development, regrettably, additional development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issues on appeal in September 2010.  At that time, the Board noted that the claims file included treatment records which were in Thai and required translation.  

Specifically, the Board noted that most of the cited documents were in English but each contained at least a sentence in Thai and referred to symptoms that appeared to be relevant to the Veteran's PTSD with depression.  The Board cited two records from Bumrungrad Hospital dated in November 2003 and another record dated in April 2007 which contained Thai.  See September 2010 Board Remand.  
The Board noted that the aforementioned documents were previously sent to a translator for translation from Thai to English.  In response, the translation service stated that the seven pages in question were duplicates and already in English.  Requests for translations were made again in April and June 2010.  

It does not appear that translations were obtained as mandated in the September 2010 Board Remand.  Presently, then, the claims file continues to contain treatment records which are in Thai.  Regarding the translation service's memo, it is unclear whether the translator meant that the English below the Thai in the aforementioned records was in fact a translation of the Thai above it.  However, as this is impossible to determine without knowing Thai, the claims file must be returned to a translator and all records in Thai must be translated into English by the translator, if the English in such records is a translation of the Thai in those same records, the translator must so state.  

The development actions requested in the Board's September 2010 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

Since the appeal was last remanded, the claims file has been transferred to the Veterans Benefits Management System (VBMS) and is available electronically.  The documents in question are dated December 2, 2003 and March 24, 2008, respectively, and are bookmarked for translation.  

Additionally, the last available VA treatment records are dated in April 2004, notably after the Veteran's move to Thailand, and the most recent private treatment records are dated in January 2012, over five years ago.  Any additional treatment records be requested on remand, as well as any other unassociated VA treatment records.  38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Further, as the Veteran was last provided with VA examinations for his cervical spine and psychiatric disorders in January 2012, should any additional evidence obtained in the course of appeal indicate that the Veteran's conditions are worse, the Veteran should be scheduled for new VA examinations  

Finally, as discussed above, a claim for TDIU is inferred as part and parcel of the claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consideration of entitlement to TDIU is dependent upon the impact of all service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claim for increased disability ratings remanded here.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  On remand, the Veteran should be provided with notice concerning how to substantiate a claim for TDIU, and asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA
and non-VA that treated him for his cervical spine and psychiatric disabilities.  After the Veteran has signed
the appropriate releases, those records should be obtained
and associated with the claims folder.  All records not
written in English MUST be translated prior to review of
the claim by the RO.  All attempts to procure records
should be documented in the file.  If the AMC/RO cannot
obtain records identified by the Veteran, a notation to that
effect should be inserted in the file.  The Veteran is to be
notified of unsuccessful efforts in this regard, in order to
allow him the opportunity to obtain and submit those
records for VA review.

2.  Then, provide the Veteran with fully compliant notice regarding a claim for TDIU, including a request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Thereafter, if the evidence of record, to include the Veteran's assertions, indicates that the Veteran's cervical spine and/or psychiatric disorders have increased in severity since his last, January 2012, VA examinations, schedule the Veteran for new VA examinations to determine their nature, severity and etiology.  All diagnoses should be noted. 

The Veteran's claims file, including a copy of this remand, must be made available to each examiner for review in connection with the examinations.  All pertinent symptomatology and findings must be reported in detail.

4.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




